 



EXHIBIT 10.1
NEWPARK RESOURCES, INC.
2004 NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN
(ADOPTED BY THE BOARD OF DIRECTORS ON MARCH 10, 2004 AND
AMENDED BY THE COMPENSATION COMMITTEE ON SEPTEMBER 12, 2006 AND
SEPTEMBER 15, 2006)

  1.   Purpose.

          This Newpark Resources, Inc., 2004 Non-Employee Directors’ Stock
Option Plan (this “Plan”) is intended to promote the best interests of Newpark
Resources, Inc., a Delaware corporation (“Newpark”), and its stockholders by
providing to each member of Newpark’s Board of Directors (the “Board”) who is a
Non-Employee Director (as defined in paragraph 3 herein) of Newpark with an
opportunity to acquire a proprietary interest in Newpark by receiving options
(each a “Stock Option”) to purchase Newpark’s common stock, $.01 par value
(“Common Stock”), as herein provided. It is intended that this Plan will promote
an increased incentive and personal interest in the welfare of Newpark by those
individuals who are primarily responsible for shaping the long-range plans of
Newpark. In addition, Newpark seeks both to attract and retain on its Board
persons of exceptional competence and to provide a further incentive to serve as
a director of Newpark.

  2.   Administration.

          2.1 This Plan shall be administered by the Board or by a duly
authorized committee of the Board. At such times as the Board is administering
this Plan, all references in this Plan to the “Committee” shall mean the Board.
          2.2 In addition to the automatic grants of Stock Options provided for
in paragraph 4 of this Plan, the Committee shall have full and complete
authority, in its discretion: to grant Stock Options to one or more Non-Employee
Directors; to determine the number of Stock Options to be granted to a
Non-Employee Director; to determine the time or times at which Stock Options
shall be granted; to establish the exercise price and the other terms and
conditions upon which Stock Options may be exercised; to remove or adjust any
restrictions and conditions upon Stock Options; to specify, at the time of
grant, provisions relating to the exercisability of Stock Options and to
accelerate or otherwise modify the exercisability of any Stock Options; and to
adopt such rules and regulations and to make all other determinations deemed
necessary or desirable for the administration of this Plan. All interpretations
and constructions of this Plan by the Committee, and all of its actions
hereunder, shall be binding and conclusive on all persons for all purposes.
          2.3 Newpark shall indemnify and hold harmless each Committee member
and each director of Newpark, and the estate and heirs of such Committee member
or director, against all claims, liabilities, expenses, penalties, damages or
other pecuniary losses, including legal fees, which such Committee member or
director, his or her estate or his or her heirs may suffer as a result of his or
her responsibilities, obligations or duties in connection with this Plan, to the
extent that insurance, if any, does not cover the payment of such items.

 



--------------------------------------------------------------------------------



 



  3.   Eligibility.

          Each member of the Board who is not an employee or executive officer
of Newpark or any of its Subsidiaries (as herein defined) or of any parent
corporation of Newpark (a “Non-Employee Director”) shall be eligible to be
granted Stock Options under this Plan. Eligibility shall be determined: (i) with
respect to each director serving on the Board on the date this Plan was adopted
by the Board (i.e., March 10, 2004) on that date; and (ii) with respect to each
director elected after this Plan was adopted by the Board, on the date such
director is so elected. A Stock Option, once granted to a Non-Employee Director,
shall remain in effect in accordance with its terms even if the optionee later
enters the employ of Newpark or a Subsidiary or parent. “Subsidiary” shall mean
each corporation which is a “subsidiary corporation” of Newpark within the
definition contained in Section 424(f) of the Internal Revenue Code of 1986, as
amended (the “Code”).

  4.   Grants.

          4.1 Subject to stockholder approval of this Plan, each Non-Employee
Director who is first elected a director after March 10, 2004, will be granted a
Stock Option to purchase 10,000 shares of Common Stock automatically on the date
of such election.
          4.2 Subject to stockholder approval of this Plan, each Non-Employee
Director (whether in office on March 10, 2004, or subsequently elected) shall be
granted a Stock Option to purchase 10,000 shares of Common Stock automatically
on the date of each annual meeting of stockholders (or stockholder action in
lieu thereof by which the Board of Directors is elected) at which such
Non-Employee Director is re-elected, commencing with the annual meeting in 2004.
If no annual meeting of stockholders (or stockholder action in lieu thereof by
which the Board of Directors is elected) occurs in a calendar year, and such
Non-Employee Director continues in office as a Non-Employee Director at the end
of such calendar year, then such Non-Employee Director automatically shall be
granted such Stock Option pursuant to this Section 4.2 on the last business day
of such calendar year, subject to the terms and conditions of the 2004 Plan.
          4.3 Subject to the provisions of paragraph 11 of this Plan, the number
of shares of Common Stock issued and issuable upon the exercise of Stock Options
granted under this Plan shall not exceed 1,000,000.

  5.   Purchase Price.

          The purchase price (the “Exercise Price”) of shares of Common Stock
subject to each Stock Option (“Option Shares”) granted pursuant to paragraph 4
shall equal the fair market value (“Fair Market Value”) of such shares on the
date of grant (the “Date of Grant”) of such Stock Option. The Fair Market Value
of a share of Common Stock on any date shall be equal to the closing price of
the Common Stock on such Date of Grant, or, if such Date of Grant is not a
trading day, on the trading day immediately preceding such date, and the method
for determining the closing price shall be determined by the Committee.
Notwithstanding the foregoing, the Exercise Price of shares of Common Stock
subject to each Stock Option granted at the discretion of the Committee pursuant
to paragraph 2.2 shall be determined by the Committee in its sole and absolute
discretion, and may be less than the fair market value of the Option Shares on
the date of grant, but shall not be less than $1.00 per share.

2



--------------------------------------------------------------------------------



 



  6.   Option Period.

          The term of each Stock Option shall commence on the Date of Grant of
the Stock Option and shall be ten years. Subject to the other provisions of this
Plan, (i) each Stock Option granted pursuant to paragraph 4.1 shall be
exercisable during its term as to 20% of the Option Shares during the twelve
months beginning on the first anniversary of the Date of Grant; 20% of the
Option Shares during the twelve months beginning on the second anniversary of
the Date of Grant; 20% during the twelve months beginning on the third
anniversary of the Date of Grant; 20% during the twelve months beginning on the
fourth anniversary of the Date of Grant; and 20% during the twelve months
beginning on the fifth anniversary of the Date of Grant; and (ii) each Stock
Option granted pursuant to paragraph 4.2 shall be exercisable during its term as
to one-third of the Option Shares during the twelve months beginning on the
first anniversary of the Date of Grant; one-third of the Option Shares during
the twelve months beginning on the second anniversary of the date of grant; and
one-third of the Option Shares during the twelve months beginning on the third
anniversary of the date of grant; provided, however, that no Stock Option
granted pursuant to this Plan shall be exercisable unless and until stockholder
approval of the Plan has been obtained. If an optionee shall not in any period
purchase all of the Option Shares which the optionee is entitled to purchase in
such period, the optionee may purchase all or any part of such Option Shares at
any time after the end of such period and prior to the expiration of the Option.

  7.   Exercise of Options.

          7.1 Each Stock Option may be exercised in whole or in part (but not as
to fractional shares) by delivering it for surrender or endorsement to Newpark,
attention of the Corporate Secretary, at Newpark’s principal office, together
with payment of the Exercise Price and an executed Notice and Agreement of
Exercise in the form prescribed by paragraph 7.2. Payment may be made in cash,
by cashier’s or certified check, or by surrender of previously owned shares of
Common Stock valued pursuant to paragraph 5 (if the Committee authorizes payment
in stock).
          7.2 Exercise of each Stock Option is conditioned upon the agreement of
the Non-Employee Director to the terms and conditions of this Plan and of such
Stock Option as evidenced by the Non-Employee Director’s execution and delivery
of a Notice and Agreement of Exercise in a form to be determined by the
Committee in its discretion. Such Notice and Agreement of Exercise shall set
forth the agreement of the Non-Employee Director that: (a) no Option Shares will
be sold or otherwise distributed in violation of the Securities Act of 1933, as
amended (the “Securities Act”), or any other applicable federal or state
securities laws; (b) each Option Share certificate may be imprinted with legends
reflecting any applicable federal and state securities law restrictions and
conditions; (c) Newpark may comply with said securities law restrictions and
issue “stop transfer” instructions to its Transfer Agent and Registrar without
liability; (d) each Non-Employee Director will furnish to Newpark a copy of each
Form 4 or Form 5 filed by said Non-Employee Director under Section 16(a) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and will
timely file all reports required under federal securities laws; and (e) each
Non-Employee Director will report all sales of Option Shares to Newpark in
writing on a form prescribed by Newpark.
          7.3 No Stock Option shall be exercisable unless and until any
applicable registration or qualification requirements of federal and state
securities laws, and all other legal

3



--------------------------------------------------------------------------------



 



requirements, have been fully complied with. Newpark will use reasonable efforts
to maintain the effectiveness of a Registration Statement under the Securities
Act for the issuance of Stock Options and shares acquired thereunder, but there
may be times when no such Registration Statement will be currently effective.
The exercise of Stock Options may be temporarily suspended without liability to
Newpark during times when no such Registration Statement is currently effective,
or during times when, in the reasonable opinion of the Committee, such
suspension is necessary to preclude violation of any requirements of applicable
law or regulatory bodies having jurisdiction over Newpark. If any Stock Option
would expire for any reason except the end of its term during such a suspension,
then, if exercise of such Stock Option is duly tendered before its expiration,
such Stock Option shall be exercisable and exercised (unless the attempted
exercise is withdrawn) as of the first day after the end of such suspension.
Newpark shall have no obligation to file any Registration Statement covering
resales of Option Shares.

  8.   Continuous Directorship.

          Except as provided in paragraph 10 below, a Non-Employee Director may
not exercise a Stock Option unless from the Date of Grant to the date of
exercise such Non-Employee Director continuously serves as a director of
Newpark.

  9.   Restrictions on Transfer.

          Stock Options granted under this Plan may contain terms specifically
authorized by the Committee, in its sole discretion, which (i) permit transfer
of all or any portion of such Stock Options by an optionee to (a) the spouse,
children (including step-children and adopted children) or grandchildren of the
optionee (“Immediate Family Members”), (b) a trust or trusts for the exclusive
benefit of Immediate Family Members, (c) a corporation, partnership, limited
partnership or limited liability company in which no persons or entities other
than such optionee and Immediate Family Members have beneficial interests, or
(d) such other persons or entities as the Committee may specifically approve, on
a case-by-case basis, and (ii) permit the exercise of such Stock Options by such
transferees. Unless the Committee shall determine otherwise in its sole
discretion, transferred Stock Options may not be further transferred by the
transferees thereof except by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order. Notwithstanding any transfer
permitted in accordance with the foregoing provisions, transferred Stock Options
shall continue to be subject to the same terms and conditions as were applicable
immediately before such transfer (other than permitting such Stock Options to be
exercised by a permitted transferee), including but not limited to the
provisions of this Plan and option agreements governing (x) the exercise of
Stock Options, (y) the termination of Stock Options at the expiration of their
term or following termination of the directorship of the Non-Employee Director
to which the Stock Options were issued and (z) the payment of withholding taxes.
No interest under this Plan of any Non-Employee Director or transferee shall be
subject to attachment, execution, garnishment, sequestration, the laws of
bankruptcy or any other legal or equitable process. Except as otherwise
specifically provided by the Committee in accordance with this paragraph 9, each
Stock Option granted under this Plan may not be transferred except by will or
the laws of descent and distribution or pursuant to a qualified domestic
relations order and shall be exercisable during a Non-Employee Director’s
lifetime only by such Non-Employee Director or by such Non-Employee Director’s
legal representative.

4



--------------------------------------------------------------------------------



 



  10.   Termination of Service.

          10.1 Unless otherwise determined by the Committee, in its sole
discretion, upon termination of the directorship of a Non-Employee Director by
reason of death, all outstanding Stock Options to the extent exercisable on the
date of death of the Non-Employee Director shall remain in full force and effect
and may be exercised pursuant to the provisions thereof at any time prior to
expiration at the end of the fixed term thereof. Unless otherwise determined by
the Committee, in its sole discretion, upon termination of the directorship of a
Non-Employee Director by reason of Disability, all outstanding Stock Options to
the extent exercisable on the date of termination of directorship may be
exercised pursuant to the provisions thereof at any time until the earlier of
(a) the end of the fixed term of such Stock Options and (b) the later of the
expiration of (i) twelve months following termination of the Non-Employee
Director’s directorship and (ii) a number of months (but not more than eighteen
months) following termination of the Non-Employee Director’s directorship equal
to one month for each full year of such Non-Employee Director’s continuous
service as a Non-Employee Director. Unless otherwise determined by the
Committee, in its sole discretion, all Stock Options to the extent not
outstanding and presently exercisable by such Non-Employee Director at the date
of death or termination of directorship by reason of Disability, shall terminate
as of the date of death or such termination of directorship and shall not be
exercisable thereafter.
          10.2 Unless otherwise determined by the Committee, in its sole
discretion, upon the termination of the directorship of a Non-Employee Director
for any reason other than the reasons set forth in paragraph 10.1, all
outstanding Stock Options to the extent exercisable on the date of termination
of directorship may be exercised pursuant to the provisions thereof at any time
until the earlier of (a) the end of the fixed term of such Stock Options and
(b) the later of the expiration of (i) three months following termination of the
Non-Employee Director’s directorship and (ii) a number of months (but not more
than eighteen months) following termination of the Non-Employee Director’s
directorship equal to one month for each full year of such Non-Employee
Director’s service as a Non-Employee Director. Unless otherwise determined by
the Committee, in its sole discretion, all Stock Options to the extent not then
outstanding and presently exercisable by such Non-Employee Director at the date
of termination of directorship shall terminate as of the date of such
termination of directorship and shall not be exercisable thereafter.
          10.3 For purposes of this Plan, “Disability” shall mean total and
permanent incapacity of a Non-Employee Director, due to physical impairment or
legally established mental incompetence, to perform the usual duties of a
director, which disability shall be determined: (i) on medical evidence by a
licensed physician designated by the Committee, or (ii) on evidence that the
Non-Employee Director has become entitled to receive primary benefits as a
disabled employee under the Social Security Act in effect on the date of such
disability.

  11.   Adjustments Upon Change in Capitalization.

          11.1 The number and class of shares subject to each Stock Option
outstanding from time to time, the Exercise Price thereof (but not the total
price), the maximum number of Stock Options that may be granted under this Plan,
and the minimum number of shares as to which a Stock Option may be exercised at
any one time, shall be proportionately adjusted in the event of any increase or
decrease in the number of the issued shares of Common Stock which results from a
split-up or consolidation of shares, payment of a stock dividend or dividends

5



--------------------------------------------------------------------------------



 



exceeding a total of two and one-half percent (2.5%) for which the record dates
occur in any one fiscal year, a recapitalization (other than the conversion of
convertible securities according to their terms), a combination of shares or
other like capital adjustment (a “Capital Adjustment”), so that upon exercise of
the Stock Option, the Non-Employee Director shall receive the number and class
of shares such Non-Employee Director would have received had such Non-Employee
Director been the holder of the number of shares of Common Stock for which the
Stock Option is being exercised upon the date of such Capital Adjustment. A
similar adjustment shall be made to the number of Option Shares for which Stock
Options shall be granted automatically to Non-Employee Directors after March 10,
2004, as contemplated by paragraph 4 of this Plan, as a result of any Capital
Adjustment occurring after March 10, 2004.
          11.2 Upon a reorganization, merger or consolidation of Newpark with
one or more corporations as a result of which Newpark is not the surviving
corporation or in which Newpark survives as a subsidiary of another corporation,
or upon a sale of all or substantially all of the property of Newpark to another
corporation, or any dividend or distribution to stockholders of more than ten
percent (10%) of Newpark’s assets, adequate adjustment or other provisions shall
be made by Newpark or other party to such transaction so that there shall remain
and/or be substituted for the Option Shares provided for herein, the shares,
securities or assets which would have been issuable or payable in respect of or
in exchange for such Option Shares then remaining, as if the Non-Employee
Director had been the owner of such shares as of the applicable date. Any
securities so substituted shall be subject to similar successive adjustments.
          11.3 Subject to paragraph 19, in the event of a change in control
(“Change in Control”) of Newpark, all outstanding Stock Options shall
immediately become and shall thereafter be exercisable in full until expiration
at the end of the fixed term thereof or until earlier terminated in accordance
with paragraph 10 or paragraph 16. A Change in Control of Newpark shall be
deemed to have occurred (a) on the date Newpark first has actual knowledge that
any person (as such term is used in Sections 13(d) and 14(d)(2) of the Exchange
Act or any amendment or replacement of such sections) has become the beneficial
owner (as defined in Rule 13(d)-3 under the Exchange Act or any amendment or
replacement of such Rule), directly or indirectly, of securities of the Company
representing forty percent (40%) or more of the combined voting power of
Newpark’s then outstanding securities or (b) on the date the stockholders of
Newpark approve (i) a merger of Newpark with or into any other corporation in
which Newpark is not the surviving corporation or in which Newpark survives as a
subsidiary of another corporation, (ii) a consolidation of Newpark with any
other corporation, or (iii) the sale or disposition of all or substantially all
of Newpark’s assets or a plan of complete liquidation.

  12.   Withholding Taxes.

          Newpark shall have the right at the time of grant, vesting or exercise
of any Stock Option to make adequate provision for any federal, state, local or
foreign taxes which it reasonably believes are or may be required by law to be
withheld with respect to such grant, vesting or exercise (“Tax Liability”), to
ensure the payment of any such Tax Liability. Newpark may provide for the
payment of any Tax Liability by any of the following means or a combination of
such means, as determined by the Committee in its sole and absolute discretion
in the particular case: (i) by requiring the Non-Employee Director to tender a
cash payment to Newpark, (ii) by withholding from the Non-Employee Director’s
cash compensation, (iii) by withholding from the Option Shares which would
otherwise be issuable upon exercise of the Stock Option that number of Option
Shares having an aggregate fair market value (determined in

6



--------------------------------------------------------------------------------



 




the manner prescribed by paragraph 5) as of the date the withholding tax
obligation arises in an amount which is equal to the Non-Employee Director’s Tax
Liability or (iv) by any other method deemed appropriate by the Committee.
Satisfaction of the Tax Liability of a Non-Employee Director may be made by the
method of payment specified in clause (iii) above upon the satisfaction of such
additional conditions as the Committee shall deem in its sole and absolute
discretion as appropriate in order for such withholding of Option Shares to
qualify for the exemption provided for in Section 16b-3 of the Exchange Act.

  13.   Amendments and Termination.

          The Board of Directors may at any time suspend, amend or terminate
this Plan. No amendment or modification of this Plan may be adopted, except
subject to stockholder approval, which would: (a) materially increase the
benefits accruing to Non-Employee Directors under this Plan, (b) materially
increase the maximum number of Option Shares which may be issued under this Plan
(except for adjustments pursuant to paragraph 11), or (c) materially modify the
requirements as to eligibility for participation in this Plan.

  14.   Successors in Interest.

          The provisions of this Plan and the actions of the Committee shall be
binding upon all heirs, successors and assigns of Newpark and of Non-Employee
Directors.

  15.   Other Documents.

          All documents prepared, executed or delivered in connection with this
Plan shall be, in substance and form, as established and modified by the
Committee or by persons under its direction and supervision; provided, however,
that all such documents shall be subject in every respect to the provisions of
this Plan, and in the event of any conflict between the terms of any such
document and this Plan, the provisions of this Plan shall prevail.

  16.   Misconduct of a Non-Employee Director.

          Notwithstanding any other provision of this Plan, all unexercised
Stock Options held by a Non-Employee Director shall automatically terminate as
of the date his or her directorship is terminated, if such directorship is
terminated on account of any act of fraud, embezzlement, misappropriation or
conversion of assets or opportunities of Newpark, or if the Non-Employee
Director takes any other action materially inimical to the best interests of
Newpark, as determined by the Committee in its sole and absolute discretion.
Upon termination of such Stock Options, such Non-Employee Director shall forfeit
all rights and benefits under this Plan.

  17.   Term of Plan.

          This Plan was adopted by the Board effective as of March 10, 2004. No
Stock Options may be granted under this Plan after March 9, 2014.

  18.   Governing Law.

          This Plan shall be construed in accordance with, and governed by, the
laws of the State of Delaware.

7



--------------------------------------------------------------------------------



 



  19.   Stockholder Approval of Plan.

          No Stock Option granted pursuant to this Plan shall be exercisable
unless and until the stockholders of Newpark have approved this Plan, and all
other legal requirements have been fully complied with. If stockholder approval
of this Plan is not obtained on or before March 9, 2005, this Plan shall be null
and void and of no further force or effect.

  20.   Privileges of Stock Ownership.

          The holder of a Stock Option shall not be entitled to the privileges
of stock ownership as to any shares of Common Stock not actually issued to such
holder.
     IN WITNESS WHEREOF, this Plan been executed as of March 10, 2004.

            NEWPARK RESOURCES, INC.
      By:   /s/ DAVID P. HUNT       David P. Hunt,
Chairman of the Board             

8